UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF OHIO
EASTERN DIVISION
KINSLEY F. NYCE,
Case No, 2:19-cy-13
Plaintiff, JUDGE EDMUND A. SARGUS, JR.
Magistrate Judge Kimberly A. Jolson
Vv.

STEPHEN D. JONES, et ai,

Defendants.

OPINION AND ORDER

This matter is before the Court for consideration of Defendant Stephanie Tymula’s
(“Defendant Tymula’s”) and Defendant Burgeon Legal Group Limited’s Ltd.’s (“Defendant
Burgeon’s”) (collectively “Defendants’’) Motion for Summary Judgment (ECF No. 62);
Plaintiff's Response in Opposition (ECF No. 68); and Defendants’ Reply (ECF No. 69). For the
reasons that follow, Defendants’ Motion is GRANTED. (ECF No. 62).

L

A. Factual Background

Plaintiff, a formerly licensed attorney living in Columbus, Ohio, initiated this action on
January 3, 2019 to challenge his disbarment. (ECF No. 1). Defendant Tymula, a member of the
Vermont Bar and employee of Defendant Burgeon, represented Plaintiff in the case Kindred
Nursing Centers East, LLC v. Estate of Barbara L. Nyce and Kinsley F. Nyce, No. 5:16-CV-73,
2016 WL 3476414 (D. Vt. June 21, 2016) (the “Vermont Litigation”). (Defendant Tymula Aff. J
1-3, ECF No. 62). While representing Plaintiff, Defendant Tymula became aware that Plaintiff
had potentially committed “ethical misconduct” regarding the “transfer of his mother’s

property . . . to himself” and “transactions in his lawyer’s trust account.” (/d. J 4). Defendant
Tymula reported Plaintiff's alleged misconduct to the Columbus Bar Association (“CBA”) with
the belief that such reporting was “required” pursuant to Rule 8.3 of Vermont Rules of Professional
Conduct. (Ud. | 4-5; see Ex. A).

The CBA referred Defendant Tymula’s complaint against Plaintiff “to a subcommittee for
further investigation.” (/d. J 6; see Ex. B). While the investigation was pending, the Vermont
Litigation reached a full and complete settlement. (Jd. | 7-8; see Ex. C). Plaintiff accordingly
“released and discharged” all attorneys that represented him, including Defendant Tymula, “from
all debts, demands, dues, actions, causes of action, suits and any and all claims, demands, or
liabilities relating to the [Vermont] Litigation.” (Id. 9; see Ex. D). Thereafter, Defendant Tymula
received a letter from the CBA informing her Plaintiff had been permanently disbarred based on
his “violations of the Ohio Rule of Professional Conduct,” separate from and unrelated to the
complaint she previously filed. (7d. ] 10; see Ex. E). The CBA also notified Defendant Tymula
that, given Plaintiff's disbarment for other violations, “[the CBA was] unable to take any further
action” on her specific complaint. (/d.).

B. Procedural History

Plaintiff, proceeding pro se, filed his Complaint against thirty-one named defendants on
January 3, 2019. (See Compl.). Plaintiff asserts claims for: (1) declaratory judgment, (2) violations
of the Fair Debt Collection Practices Act (“FDCPA”), (3) violations of the Ohio Consumer Sales
Practices Act (““OCSPA”) (O.R.C. § 1345), (4) aiding and abetting fraud, (5) joint venture, (6)
violations of the Sherman Act, (7) abuse of process, (8) malicious prosecution, (9) civil conspiracy
pursuant to 42 U.S.C. § 1983, and (10) business defamation. (/d. 1 52-61). The Court previously
ordered the dismissal of Plaintiffs claims against twenty-eight of the thirty-one defendants. (ECF

Nos. 57 & 60). On July 24, 2019, Defendants Burgeon and Tymula filed a Motion for Summary
Judgment. (ECF No. 62). Plaintiff responded (ECF No. 68), and Defendants replied (ECF No.
69). Defendants’ Motion is therefore ripe for review.
Il.

Summary judgment is appropriate when “there is no genuine dispute as to any material fact
and the movant is entitled to judgment as a matter of law.” Fed. R. Civ. P. 56(a). The movant has
the burden of establishing there are no genuine issues of material fact, which may be achieved by
demonstrating the non-moving party lacks evidence to support an essential element of its claim.
Celotex Corp. v. Catrett, 477 U.S. 317, 322-23 (1986); Barnhart v. Pickrel, Schaeffer & Ebeling
Co., 12 F.3d 1382, 1388-89 (6th Cir. 1993). The burden then shifts to the non-moving party to
“set forth specific facts showing that there is a genuine issue for trial.” Anderson v. Liberty Lobby,
Inc., 477 U.S, 242, 250 (1986) (quoting Fed. R. Civ. P. 56). When evaluating a motion for
summary judgment, the evidence must be viewed in the light most favorable to the non-moving
patty. Adickes v. S.H. Kress & Co., 398 U.S. 144, 157 (1970).

A genuine issue exists if the non-moving party can present “significant probative evidence”
to show that “there is [more than] some metaphysical doubt as to the material facts.” Moore v.
Philip Morris Cos., 8 F.3d 335, 339-40 (6th Cir. 1993). In other words, “the evidence is such that
a reasonable jury could return a verdict for the non-moving party.” Anderson, 477 U.S. at 248;
see also Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 587 (1986) (concluding
that summary judgment is appropriate when the evidence could not lead the trier of fact to find for
the non-moving party).

However, a self-serving statement in an affidavit is insufficient as a matter of law to create
a genuine issue of material fact. Britenriker v. Mock, No. 08-CV-1890, 2009 WL 2392917, at *5

n.1 (N.D. Ohio July 31, 2009). This is so because the party has produced nothing more than a
“mere scintilla” of evidence. Id. (citing Anderson, 477 U.S. at 248 & 252). The Court in Anderson
held that the “mere existence of a scintilla of evidence” should not preclude summary judgment,
and summary judgment is appropriate where the evidence is such that no reasonable jury could
return a verdict for the non-moving party. Anderson, 477 U.S. at 248 & 252. The absence of
additional evidence to support a party's position beyond his own self-serving testimony is therefore
insufficient to overcome a motion for summary judgment. See Bryant v. Mahoning Cty. Bd. of
Comm'rs, No, 05-CV-2783, 2007 WL 1725314, at *7 (N.D. Ohio Jun. 13, 2007).
Il.

The Court now considers Defendants’ Motion for Summary Judgment as to Plaintiff's
various claims arising under Ohio law.

A. Absolute Privilege

Plaintiff asserts several claims under Ohio law, including: declaratory judgment, OCSPA
violations, aiding and abetting fraud,’ joint venture, abuse of process, malicious prosecution, and
business defamation. (See Compl. { 52-61). Under Ohio law, “statements made in judicial
proceedings enjoy an absolute privilege,” and the same rule holds for attorney disciplinary
proceedings. Hecht v. Levin, 613 N.E.2d 585, 588 (Ohio 1993). This absolute privilege applies
“against a civil action” based on any statement made during an attomey disciplinary proceeding
“as long as the statement is relevant and material to the proceeding.” Jd. The privilege is absolute,
meaning it persists “irrespective of the relationship between complainant and attorney,” and even
regardless of “whether the statement was made in bad faith.” Jd.

Defendant Tymula testified that she submitted a grievance to The Supreme Court of Ohio.

(Defendant Tymula Aff. ¥ 5, ECF No. 62). However, Plaintiff's Response in Opposition appears

 

1 The Court notes there is no cause of action for aiding and abetting fraud under Ohio law. Blake v. Wells F, argo
Bank, NA, 916 F. Supp. 839, 843 (6th Cir. 2013).

4
to argue that Defendant Tymula is not entitled to absolute immunity concerning the grievance
because: (1) she never actually filed a grievance, and (2) the claims in the grievance are false.
(PI.’s Opp’n at 3, ECF No. 68). The Court recognizes that these arguments conflict, but
nevertheless addresses each in turn.

Using Plaintiff's own words, Plaintiff contends that Defendants’ Motion for Summary
Judgment “indicates that Tymula 12. [sic] filed a grievance with the Columbus Bar Association.
No such filing was ever filed by Tymula....” Gd.). This argument is unpersuasive. First, Plaintiff
relies on the grievance heavily and cites to it several times in his Motion in Opposition. (see
generally Pl.’s Opp’n). Second, Plaintiff attached a copy of the grievance as Exhibit 6 to his
Motion in Opposition. (/d. Ex. 6).? The attached grievance bears the stamp and seal of The
Supreme Court of Ohio confirming the grievance was received March 22, 2019. Jd. Third.
Plaintiff previously admitted in his Complaint that Defendant Tymula “filed directly with The
Ohio Supreme Court” and he describes the grievance as a “very serious baseless claim[] of attorney
impropriety.” (Compl. at 11).

Plaintiff also argues that the claims in the grievance are false. (P1.’s Opp’n at 3). The
parties, however, do not dispute that Defendant Tymula’s statements in the grievance were for the
purpose of attorney disciplinary proceedings. They also do not dispute that her claims of “attorney
impropriety” were relevant to the investigative task of the CBA. Thus, Plaintiff's argument is not
well taken because “statements made in judicial proceedings enjoy an absolute privilege,” and the

same rule holds for attorney disciplinary proceedings. Hecht, 613 N.E.2d at 588.

 

? The complaint is also attached to Defendant Tymula’s Motion for Summary Judgment. (Def’s. Mot. Summ. J. Ex.
A, ECF Neo. 62).
For these reasons, the Court finds that Plaintiff has not raised a genuine dispute as to
whether Defendant Tymula is entitled to absolute immunity on his state law claims. Therefore,
Defendants’ Motion for Summary Judgment on Plaintiff's state law claims is GRANTED.

B. Remaining Federal Claims

Next, the Court considers Defendants’ Motion for Summary Judgment as to the remaining
federal law claims: (1) FDCPA violations, (2) Sherman Act violations, (3) civil conspiracy
pursuant to 42 U.S.C. § 1983, and (4) Health Insurance Portability and Accountability Act
(“HIPAA”) violations. (See Compl. | 52-61; see also Pl.’s Opp’n at 6-7).

1. Violations of the FDCPA and Sherman Act

Congress enacted the FDCPA to eliminate “abusive, deceptive, and unfair debt collection
practices.” 15 U.S.C. § 1692(a). The statute provides that “[a] debt collector may not use any
false, deceptive, or misleading representation or means in connection with the collection of any
debt.” 15 U.S.C. § 1692{e). The Sherman Act makes “[e]very contract, combination ... or
conspiracy, in restraint of trade” illegal. 15 U.S.C. § 1; see also Am. Needle, Inc. v. Nat’lFootbail
League, 560 U.S. 183, 186 (2010).

Even interpreting the facts in Plaintiff's favor, Plaintiff does not assert enough facts to raise
a genuine dispute of material fact under the FDCPA or the Sherman Act. According to Plaintiff,
“[t]he institution of legal proceedings” against him in The Supreme Court of Ohio “is violative of
the FDCPA.” (Compl. 7 53). Beyond the fact that Plaintiff does not explain how participation in
the attorney disciplinary process relates to the unfair collection of debt, as mentioned above,
Defendant Tymula’s participation in the process is absolutely privileged. Plaintiff is, therefore,
barred from bringing a FDCPA claim against Defendant Tymula based on the grievance she filed

with The Supreme Court of Ohio.
2. Civil Conspiracy

To assert a claim under 42 U.S.C. § 1983, a plaintiff must prove two elements: (1) the
deprivation of a right secured by the Constitution and laws of the United States, and (2) the
deprivation was committed by a person acting under color of state law. West v. Atkins, 487 U.S.
42, 48 (1988) (citing Parratt v. Taylor, 451 U.S. 527, 535 (1981)). To act under the color of state
law, a defendant must “have exercised power ‘possessed by virtue of state law and made possible
only because the wrongdoer is clothed with the authority of state law.’” Jd. (citing United States
v. Classic, 313 U.S. 299, 326 (1941)). Generally, a defendant is acting under the color of state law
“when he abuses the position given to him by the State.” Jd. (citing Monroe v. Pape, 365 U.S.
167, 172 (1961) (overruled in part on other grounds)).

Plaintiff alleges a claim for civil conspiracy under § 1983. (Compl. { 60). Turing to the
first element of a §1983 claim, the Court considers whether Plaintiff raised a genuine dispute of
material fact that a constitutional violation occurred. “A civil conspiracy is an agreement between
two or more persons to injure another by unlawful action.” Hooks v. Hooks, 771 F.2d 935, 943
(6th Cir. 1985). No express agreement between the conspirators is necessary to find a civil
conspiracy. /d. at 944. In fact, “[e]ach conspirator need not have known all of the details of the
illegal plan or all of the participants involved. All that must be shown is that there was a single
plan, that the alleged coconspirator shared in the general conspiratorial objective, and that an overt
act was committed in furtherance of the conspiracy that caused injury to the complainant.” Jd.

Plaintiff states that “Defendants unified, and managed actions [sic] operated and worked
with each other to violate the rights of Plaintiff, [sic] entered into a conspiracy, actionable under
42 U.S.C. § 1983.” (Compl. 60). Plaintiff, however, provides no material facts to support his

contention. For instance, he does not identify a general conspiratorial objective among
Defendants, other than to vaguely note that Defendants intended “to violate the rights of Plaintiff.”
(id.). Nor does Plaintiff suggest how Defendants engaged in a single plan to disbar him. Finally,
Plaintiff does not cite a particular overt act in support of his civil conspiracy claim. Rather,
Plaintiff merely suggests that Defendants took “unified” and “managed actions” against him. (id.).

Interpreting the facts in the light most favorable to Plaintiff, the Court finds Plaintiff does
not present sufficient evidence to raise a genuine dispute of material fact as to whether a
deprivation of Plaintiffs constitutional right occurred. Because Plaintiff fails to establish a
plausible deprivation of a constitutional right his claim fails as a matter of law and the Court need
not address whether Defendants acted under the color of state law. Accordingly, the Court
GRANTS Defendant’s Motion for Summary Judgment regarding Plaintiff's § 1983 claim for civil
conspiracy.

3. HIPAA

Plaintiff argues that he “accomplished completion of Medicaid” without the assistance of
Defendant Tymula. (Pl’s Reply at 3). He also contends that the documents he provided to either
the Vermont state or federal court to “accomplish completion of Medicaid” are “fully (100%)
HIPAA protected documents.” (/d.). Plaintiff admits, however, that in 2015 he sent HIPAA
documents to Defendant Tymula so she could help him “accomplish the receipt of Medicaid
benefits.” (/d.). While Plaintiff asserts that he accomplished the receipt of Medicaid benefits
himself, he nevertheless contends that Defendant Tymula disclosed HIPAA records concerning
himself, Roger G. Nyce, and Barbara Nyce. (id.).

To the extent that Defendant Tymula allegedly disclosed Barbara Nyce’s protected HIPAA
documents, this Court agrees with Defendant Tymula that Barbara Nyce waived HIPAA

protections for her confidential personal and health information. Defendant Tymula directs the
Court’s attention to the Alternate Reporter Request and Authorization and Release (the “Release”)
that Barbara Nyce signed on March 24, 2015. (Pl.’s Opp’n Ex. 7). The Release authorized
Defendant Tymula to “intervene on [Barbara Nyce’s] behalf in connection with [her] eligibility
for Medicaid benefits.” (/d.), In the Release, Barbara Nyce also agreed to “waive [her] right to
confidentiality and any and all claims of action or damages arising from the release or use of
records” pursuant to the agreement. (/d.). Plaintiff has presented no evidence demonstrating the
Release was abrogated other than his own sworn affidavit. Again, this is not enough to create a
genuine dispute of material fact. Britenriker, 2009 WL 2392917, at *5n.1. Thus, the Court is not
persuaded that the alleged disclosures of Barbara Nyce’s documents violated HIPAA.

Likewise, with respect to Plaintiffs claim that Defendant Tymula’s disclosed protected
HIPAA documents concerning Roger Nyce and himself, Plaintiff has failed to provide any
evidence outside of his own sworn affidavit which demonstrates that these alleged disclosures took
place. Again, Plaintiff's own self-serving affidavit is not enough to create a genuine dispute of
material fact. Jd.

Interpreting the facts in the light most favorable to Plaintiff, the Court finds that Plaintiff
has not presented sufficient evidence to raise a genuine dispute of material fact as to whether
Defendant Tymula’s conduct constituted a violation of HIPAA. Accordingly, the Court GRANTS
Defendant’s Motion for Summary Judgment for Plaintiff's HIPAA violation claim.

IV.

For the reasons set forth above, the Court GRANTS Defendants’ Motion for Summary

Judgment. (ECF No. 62). Plaintiff's claims against Defendants Tymula and Burgeon are

DISMISSED with prejudice.

10
IT IS SO ORDERED.

I~ ¥-Jo14 LS
UND

DATE EDMOND SARGUS, JR.
UNI ATES DISTRICT JUDGE

11
